Citation Nr: 1707118	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  09-03 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for service-connected residuals of dislocation of right shoulder (right shoulder disability).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from July 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

By way of brief procedural history, the July 2007 rating decision granted an increased rating of 20 percent, effective February 2, 2007.  During the pendency of the appeal, a December 2008 statement of the case increased the rating to 30 percent, effective October 7, 2008.  In December 2013 and March 2016, the Board remanded the case for additional development.  Subsequently, an October 2016 rating decision granted an increased rating of 40 percent, effective February 2, 2007.  Although the 40 percent rating is effective since the date of the claim, the rating is still less than the maximum benefit available and the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 


FINDING OF FACT

For the period on appeal, the Veteran's right shoulder disability is manifested by, at worst, functional limitation to 25 degrees from the side; the Veteran is in receipt of the highest schedular rating based on limitation of motion and this is the manifestation of the service-connected disability; ankylosis of the joint is not shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. 	 §§ 3.159, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5201 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2016).  For increased-rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Peake, 24 Vet. App. 94, 102-03 (2010) (Vazquez-Flores v. Peake II) (citing Vazquez-Flores v. Peake, 580 F.3d 1270, 1279-80  (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008)). 

The Veteran was mailed appropriate VCAA notice in February 2007, prior to the initial July 2007 rating decision.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim.  Id.  VA's duty to notify has been satisfied.

VA's duty to assist has also been satisfied.  The Veteran has been afforded adequate VA examinations to assess the severity of his right shoulder disability and he has not identified any outstanding pertinent evidence.  In this regard, the Veteran was most recently afforded VA examinations as directed by the March 2016 Board remand.  These examinations complied with the Board's specific examination requests, to include testing the range of motion (ROM), reporting the specific degree at which pain begins and repeating the same ROM after at least 10 repetitions.  Additionally, the agency of original jurisdiction (AOJ) obtained updated treatment records in further compliance with the remand.

As the AOJ has substantially complied with the remand directives, no further action is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Veteran has not indicated that he has any further evidence to submit to VA or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained; therefore, there is no further action to be undertaken in order to comply with the provisions of 	 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Merits of the Claim

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  VA adjudicators must consider whether to "stage" the ratings, meaning assign different ratings at different times during the rating period to compensate him for times when the disability may have been more severe than at others.  The Court has held that consideration of the appropriateness of a staged rating is required for an increased rating claim.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski,  1 Vet. App. 589 (1991). 

The Court has held that VA must analyze evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has also held that in its evaluation of musculoskeletal disabilities, joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other Diagnostic Codes assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2016); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to cases involving arthritis).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34  (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id. at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id. at 36.  When the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 	 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson  v. Brown, 9 Vet. App. 	 	 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.  

In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (noncompensable) under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 regarding arthritis, it does not follow that the maximum rating is warranted under the applicable Diagnostic Code pertaining to range of motion simply because pain is present throughout the range of motion.  Id.

It is the intention of the rating schedule to recognize any painful, unstable or malaligned joint, due to healed injury, by assigning at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59 (2014).  The Court in Burton v. Shinseki expressly determined that 38 C.F.R. § 4.59 provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  25 Vet. App. 1, 4-5 (2014).  

When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected right shoulder disability is currently rated at 40 percent disabling under DC 5201.  Under DC 5201, the major shoulder is rated as follows: limitation of motion to shoulder level (i.e. 90 degrees) warrants a 20 percent rating; motion limited midway between the side and shoulder level (i.e. less than 90 degrees but more than 25 degrees shoulder motion) warrants a 30 percent rating; and motion limited to 25 degrees or less from the side is rated at 40 percent, which is the schedular maximum.  38 C.F.R. § 4.71a, DC 5201.  The Veteran's right shoulder is his dominant or major shoulder.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  
38 C.F.R. § 4.71, Plate I (2016).  In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).

The AOJ had assigned the maximum disability rating of 40 percent evaluation under DC 5201, effective February 2, 2007, which is the date the increased rating claim was filed.  To the extent that an evaluation in excess of 40 percent is sought, there is no lay or medical evidence that would support an evaluation in excess of 40 percent.  The Board has reviewed the lay and medical evidence, to include the Veteran's statements, VA treatment records and VA examination reports and considered other potentially applicable diagnostic codes.  A rating under DC 5200 is not appropriate as there is no evidence that Veteran has ankylosis of the right shoulder joint, even with consideration of additional functional impairment due to pain and repetitive use.  The Board acknowledges the Veteran's representative's reference to the June 2016 VA treatment record that notes that the Veteran is "severely limited with very little ability to actively move" his right shoulder.  See the February 2017 Informal Hearing Presentation.  However, a limitation of motion is not ankylosis (immobility).  Similarly, a rating under Diagnostic Code 5202 is not appropriate as there is no evidence of fibrous union, nonunion, loss of the humeral head, marked or moderate deformity due to malunion, or recurrent dislocation of the scapulohumeral joint at any point.

The Board has considered an extraschedular rating.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321 (b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321 (b)(1) (2016) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.

The Board finds that the Veteran's right shoulder disability does not warrant referral for extraschedular consideration.  In this regard, the level of severity of the right shoulder is adequately contemplated by the applicable diagnostic criteria.  The Veteran's right shoulder, specifically limitation of motion and functional loss, are fully contemplated by the applicable rating criteria.  The Board acknowledges the Veteran's January 2009 statement, in which he reported that his activity is restricted with functional impairment "caused by flare-ups when body part, i.e., right shoulder is used repeatedly over periods of time."  Such impairment was adequately tested during the June 2016 VA examination that repeated the same ROM after at least 10 repetitions.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for warranted.  38 C.F.R. § 3.321 (b) (2015); Thun v. Peake, 22 Vet. App. 111   (2008).

Accordingly, the claim will not be referred for extra-schedular consideration.

As well, the Veteran was already granted a total disability rating based on individual unemployability (TDIU), therefore that issue is not raised in the context of this claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As of June 30, 2015, entitlement to TDIU was discontinued but from this date the Veteran has met the criteria for schedular housebound.  The Board finds that there is no other ancillary benefits ripe for consideration at this time.


ORDER

A rating in excess of 40 percent for service-connected residuals of dislocation of right shoulder is denied.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


